DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 19, 2015. It is noted, however, that applicant has not filed a certified copy of the CN 2015-10257770 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channels of the separation unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 4-6 and 8-10 are objected to because of the following informalities:  	claims 4-6 and 8-10 are objected to because the status identifier is incorrect. The status identifier should be changed to "withdrawn" as claims 4-6 and 8-10 are drawn to a nonelected Species. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separation unit” and “first aeration device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a but not both," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses an aeration device including gas nozzle arranged at the bottom of the photobioreactor (see page 9, second paragraph; FIG. 5: 1062). However, there is nothing of record in the originally filed specification which states/suggests that a single gas aeration device is employed within the photobioreactor, and that it is positioned only at one location within the photobioreactor. The specification as originally filed does not preclude from using multiple aeration devices and arranging the aeration devices at multiple locations including the bottom ends of both channels. As such, the limitation said of amended claim 1 constitutes new matter. 	Claim(s) 3 and 7 is/are rejected by virtue of their dependency on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separation unit further comprises channels for fluidly connecting the left space and the right space at both a top and a bottom of the separation unit" in lines 5-8, and the limitation "then moving through the channel at the top of the separation unit" in lines 10-11. The separation unit as shown in FIG. 6 is a transparent separator plate and divides the photobioreactor into a left and a right spaces. However, the claim requires the separator to comprise channels and the channels need to be a top of the separation unit. Thus, it is not clear how the separator plate forms the claimed channels and at the same need to be at the top of the plate. Further clarification is requested and appropriate correction is required.		Claim(s) 3 and 7 is/are rejected by virtue of their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin (previously cited, US 2009/0011492) in view of Posten et al (US 2011/0318804). 
Regarding claim 1, Berzin discloses a photobioreactor used for algae cultivation, comprising   	 a reactor main body (tubular conduit (102); see ¶¶ [0075]-[0076]; FIGS. 1A-1B),  	a separation unit (a partition plate (101) dividing the photobioreactor (102) into a left space (channel 104) and a right space (channel 106); see ¶¶ [0078]-[0079]; FIGS. 1A-1B) and  	a first aeration device (sparger (122) coupled to a gas source; see Berzin, ¶¶ [0046], [0074], [0081] and [0135]; FIG. 1A),  	wherein the reactor main body has a bottom-sealed tubular shape (the tubular conduit is sealed to facilitate algae culture; see FIG. 1A), the reactor main body can be  generally vertically oriented (see FIGS. 1A and 3C), and is made of a transparent material (the tubular conduit (102) is formed of a transparent material; see ¶¶ [0075]-[0076]);  	the separation unit is located within the reactor main body (partition (101) is arranged within the tubular conduit (102); see FIG. 1A), and divides the reactor main body into two spaces, a left space and a right space (partition plate (101) dividing the tubular conduit (102) into a left space (channel 104) and a right space (channel 106); see ¶¶ [0078]-[0079]; FIGS. 1A-1B), and  	channels (an upper channel defined between the top of the separation unit and a bottom channel defined between the bottom of the separation unit and bottom of the 
Regarding claim 3, modified Berzin further discloses wherein the separation nit is a transparent separator plate (the separation unit includes a transparent partition plate (101) dividing the tubular conduit into two spaces; the tubular conduit (102) including the partition (101) can be formed of a transparent material for facilitate photosynthesis; see Berzin at ¶ [0070], [0075]-[0076]; FIG. 1A). 	Assuming arguendo that the partition of the tubular conduit of modified Berzin is not formed of a transparent material. Berzin, however, discloses wherein the tubular conduit (102) including the partition plate can be formed from a wide variety of transparent and translucent materials according to the lighting requirement of the photobioreactor (see Berzin, ¶ [0076]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the partition plate of modified Berzin with a transparent material since Berzin discloses that the materials of the tubular conduit including the partition wall can be selected according to illumination need (see Berzin at ¶ [0076]). Further, doing so would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin.   
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin (previously cited, US 2009/0011492) in view of Kleinberger (US 2010/0236135). This is an alternative rejection to the rejection of claim 1 above. 
Regarding claim 1, Berzin discloses a photobioreactor used for algae cultivation, comprising   	 a reactor main body (tubular conduit (102); see ¶¶ [0075]-[0076]; FIGS. 1A-1B),  	a separation unit (a partition plate (101) dividing the photobioreactor (102) into a left space (channel 104) and a right space (channel 106); see ¶¶ [0078]-[0079]; FIGS. 1A-1B) and  	a first aeration device (sparger (122) coupled to a gas source; see Berzin, ¶¶ [0046], [0074], [0081] and [0135]; FIG. 1A),  	wherein the reactor main body has a bottom-sealed tubular shape (the tubular conduit is sealed to facilitate algae culture; see FIG. 1A), the reactor main body can be  generally vertically oriented (see FIGS. 1A and 3C), and is made of a transparent material (the tubular conduit (102) is formed of a transparent material; see ¶¶ [0075]-[0076]);  	the separation unit is located within the reactor main body (partition (101) is arranged within the tubular conduit (102); see FIG. 1A), and divides the reactor main body into two spaces, a left space and a right space (partition plate (101) dividing the tubular conduit (102) into a left space (channel 104) and a right space (channel 106); see ¶¶ [0078]-[0079]; FIGS. 1A-1B), and  	channels (an upper channel defined between the top of the separation unit and a bottom channel defined between the bottom of the separation unit and bottom of the 
Regarding claim 3, modified Berzin further discloses wherein the separation nit is a transparent separator plate (the separation unit includes a transparent partition plate (101) dividing the tubular conduit into two spaces; the tubular conduit (102) including the partition (101) can be formed of a transparent material for facilitate photosynthesis; see Berzin at ¶ [0070], [0075]-[0076]; FIG. 1A). 	Assuming arguendo that the partition of the tubular conduit of modified Berzin is not formed of a transparent material. Berzin, however, discloses wherein the tubular conduit (102) including the partition plate can be formed from a wide variety of transparent and translucent materials according to the lighting requirement of the photobioreactor (see Berzin, ¶ [0076]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the partition plate of modified Berzin with a transparent material since Berzin discloses that the materials of the tubular conduit including the partition wall can be selected according to illumination need (see Berzin at ¶ [0076]). Further, doing so would have been the simple substitution of one known material for another. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin in view of Posten as applied to claim 1 above, and further in view of Xue et al (previously cited, CN 203923169 U, English machine translation has been provided) (hereinafter “Xue”).
Regarding claim 7, Berzin discloses wherein the bottom of the reactor main body is provided with a liquid outlet (inlet 150), and a liquid outlet (152). See Berzin at ¶ [0107] and FIG. 1A. Berzin, however, does not explicitly disclose wherein the top is provided with a top cover with the liquid inlet. 	Xue discloses an airlift photobioreactor comprising a reactor main body (3), a top cover (2) having a liquid inlet (10) and a liquid outlet (7) arranged at a bottom of the photobioreactor (see Xue, ¶ [0010], FIGS. 1-2). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the top and arrangement of the liquid outlet of the photobioreactor of Berzin with the photobioreactor of Xue. One of ordinary skill in the art would have been motivated to make said modification since Xue discloses that the liquid inlet can be arranged on the top cover of an airlift photobioreactor. Further, it would have been obvious to one having ordinary skill in the art at to have rearranged the liquid inlet at the top cover of the photobioreactor of Berzin, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See M.P.E.P. § 2144.04 V (C).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berzin in view of Kleinberger as applied to claim 1 above, and further in view of Xue et al (CN 203923169 U, English machine translation has been provided) (hereinafter “Xue”).
Regarding claim 7, Berzin discloses wherein the bottom of the reactor main body is provided with a liquid outlet (inlet 150), and a liquid outlet (152). See Berzin at ¶ [0107] and FIG. 1A. Berzin, however, does not explicitly disclose wherein the top is provided with a top cover with the liquid inlet. 	Xue discloses an airlift photobioreactor comprising a reactor main body (3), a top cover (2) having a liquid inlet (10) and a liquid outlet (7) arranged at a bottom of the photobioreactor (see Xue, ¶ [0010], FIGS. 1-2). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the top and arrangement of the liquid outlet of the photobioreactor of Berzin with the photobioreactor of Xue. One of ordinary skill in the art would have been motivated to make said modification since Xue discloses that the liquid inlet can be arranged on the top cover of an airlift photobioreactor. Further, it would have been obvious to one having ordinary skill in the art at to have rearranged the liquid inlet at the top cover of the photobioreactor of Berzin, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See M.P.E.P. § 2144.04 V (C).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7 have been considered but are moot in view of the new ground of rejection. The references of Posten and Kleinberger are relied on for disclosing corrugated surfaces for increasing light utilization. 
As to the applicant’s argument regarding the Berzin reference, as discussed in the rejection, the photobioreactor of Berzin does not require two gas sparger. A single gas sparger can be employed with the photobioreactor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (specifically, the claimed shape requiring increased light energy utilization).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799